Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00896-CV

                                             Hugo ALANIZ,
                                               Appellant

                                                    v.

                       Jose Maria AGUIRRE, Elias Aguirre Jr., Argelio Aguirre,
                              Jose Guadalupe Aguirre, and Elsa A. Lara,
                                             Appellees

                      From the 381st Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-09-71
                             Honorable Jose Luis Garza, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 2, 2015

REVERSED AND REMANDED

           In the underlying trespass to try title lawsuit, the trial court entered a judgment declaring

the appellees owned title to certain real property based on adverse possession. On appeal, appellant

challenges the legal and factual sufficiency of the evidence to support the trial court’s finding that

appellees adversely possessed the property described in the trial court’s judgment. In addition,

appellant challenges the trial court’s assessment of court costs against him. We reverse the trial

court’s judgment and remand the cause for further proceedings in the interest of justice.
                                                                                                        04-14-00896-CV


                                                    BACKGROUND

         Because appellant raises challenges to the legal and factual sufficiency of the evidence, the

following is a detailed summary of the evidence presented at trial.

         The appellees are five of the eight children of Elias Aguirre, Sr. and Manuela Aguirre. 1

Elias, Sr. and Manuela resided in a house on the property at issue since 1972 or 1973, where they

raised their children. Elias, Sr. died in 2001, approximately six years after Manuela died.

         In 2007, appellant Hugo Alaniz wanted to purchase the property where Elias, Sr. and

Manuela had lived. Initially, he made a deal with appellee Jose Maria Aguirre to purchase the

property, but was then informed that the heirs of A.V. Margo owned record title to the land. 2 After

Alaniz was told about the record title, Jose Maria and Merced Aguirre 3 introduced Alaniz to

Margo’s son Federico. 4 The evidence regarding the reason for this introduction is conflicting. In

any event, Alaniz proceeded to purchase the property from Federico and his siblings for $10,000.

Alaniz received a deed from Federico and his siblings and title insurance at the closing of the

purchase.

         In February of 2009, the appellees filed the underlying lawsuit claiming they owned the

property by adverse possession under the ten-year limitations statute. In their petition, the

appellees described the property as follows:

         A tract of land containing 0.1530 of an acre (6,664 sq. ft.) out of Share 9-D, Porcion
         85, ancient jurisdiction of Camargo, Mexico, now Starr County, Texas, A. De la
         Rosa Original Grantee, Abstract 148.




1
  Although the petition filed in the underlying lawsuit listed all eight children as plaintiffs, the trial court’s judgment
awarded title only to the five children who are the appellees in this appeal.
2
  A.V. Margo died in 1984.
3
  Merced is one of the children who is not an appellee.
4
  Federico is also referred to in the record as Fred.

                                                           -2-
                                                                                     04-14-00896-CV


In June of 2009, the appellees filed a demand for abstract of title, demanding that Alaniz furnish

an abstract in writing of his claim or title to the property. The property description in the demand

for abstract of title is the same property description contained in the petition.

       On August 8, 2013, the cause was called for a bench trial. The first witness to testify was

Eulalio Aguilar, Jr., a registered land surveyor with twenty-three years of experience. The

appellees’ attorney asked Aguilar if a metes and bounds description she provided to Aguilar

matched the general legal description of the property contained in the petition. Aguilar stated he

was unsure because he only received “this” about five minutes ago. Aguilar stated he knew where

the property in dispute was located, but he did not know if the two descriptions were of the same

property, stating, “your guess is as good as mine as far as I’m concerned.” The appellees’ attorney

then showed Aguilar a warranty deed and asked if the acreage and square footage in the deed were

the same acreage and square footage described in the petition. Aguilar stated the acreage and

square footage were the same, but he would be unable to state if the deed described the same

property as the petition or where the property was located without surveying it on the ground.

Although the property descriptions both referred to Porcion 85, Aguilar stated Porcion 85 is 8,000

feet wide and seventeen miles long. Aguilar was excused as a witness subject to recall.

       Alaniz was then called as an adverse witness. Alaniz testified Merced Aguirre, one of

Elias, Sr. and Manuela’s children who is not an appellee, first offered to sell him the property in

question ten years earlier. At that time, Merced mentioned taxes were owed on the property, but

Alaniz did not have the money to buy the property. In 2007, Alaniz stated he agreed to purchase

the property from the Aguirres for $45,000, and gave them a truck, with an agreed value of $5,000,

as a down payment. The next day, Alaniz was told the Aguirres did not own title to the property.

After Alaniz discovered that information, Jose Maria and Merced took Alaniz to introduce him to

Federico, and Merced told Alaniz that Federico owned the property. Alaniz testified he came to
                                                 -3-
                                                                                       04-14-00896-CV


the United States in 1998 or 1999, and Elias, Sr. was living on the property at that time. Alaniz

stated when he purchased the property in 2007, the house on the property was abandoned. Alaniz

testified he purchased the property for $10,000 and received a title insurance policy from Clarke

Title Company. Alaniz was not told the title insurance policy did not insure against parties in

possession, but Alaniz did know the Aguirres claimed to own the property. After he was sued,

Alaniz did not have any conversations with Federico or ask him to defend the title, but Alaniz

testified Federico previously told him he was afraid the Aguirres would file a lawsuit. Alaniz

further testified he also purchased a tract of land from Jesus Tamez adjacent to the property Alaniz

purchased from Federico and his siblings.

       After Aguilar and Alaniz testified, the trial was recessed for that day. On August 28, 2013,

Alaniz filed a motion to substitute counsel, and trial did not resume until August 12, 2014. Before

trial resumed, Alaniz filed a response to the appellees’ demand for an abstract of title. In describing

the real property in dispute, the response set forth the same property description contained in the

appellees’ petition.

       When trial resumed, appellee Argelio Aguirre was the first witness to testify. Argelio

stated his father Elias, Sr. purchased the property in question from Jesus Tamez. Two receipts

were introduced into evidence of payments made by Elias, Sr. to Tamez. Both receipts were dated

June 26, 1972. The receipts referenced the payments being made for “lots,” but they did not

contain a property description. Argelio testified Tamez pointed out the property to them. Argelio

testified Elias, Sr. purchased the house located on the property from Cecilio Rodriguez with a loan

from A.V. Margo for whom Elias, Sr. worked. Argelio believed Elias, Sr. paid “6,000-and-some”

for the house, but stated he did not remember the exact amount. Argelio testified Elias, Sr. repaid

Margo for all of the loan except the final payment of $2,600. Elias, Sr. did not pay the final



                                                 -4-
                                                                                      04-14-00896-CV


payment because Margo never paid Elias, Sr. for transporting some melons. Argelio testified his

father Elias, Sr. always claimed to own the property but never obtained a deed from Tamez.

       On cross-examination, Alaniz’s attorney showed Argelio a deed from Tamez to Margo

dated effective June 29, 1972, conveying two tracts of land totaling 0.1509 acres of land. This

deed was attached to Alaniz’s abstract of title response as evidence that the property in question

was conveyed to Margo. When Alaniz’s attorney offered the deed into evidence, the appellees’

attorney stated he was not stipulating that the deed described the property in dispute. Argelio could

not explain the deed; however, Argelio denied that Elias, Sr. was on the property with Margo’s

permission.

       Jose Maria’s testimony mirrored the testimony of his brother Argelio regarding Elias, Sr.’s

acquisition of the property. Jose Maria stated his father Elias, Sr. purchased the property in

question from Tamez, and Margo loaned Elias, Sr. the money to purchase the house. Jose Maria

identified two receipts that were introduced into evidence. The receipts documented payments

from Elias, Sr. to Margo to repay the loan. Both receipts were for $2,600. One receipt is dated

December 5, 1975, and the other receipt is dated November 1, 1976. Jose Maria testified Elias,

Sr. made three payments of $2,600, but did not make a last payment of $2,600 because Margo

never paid Elias, Sr. for transporting produce to McAllen. Jose Maria testified Margo gave Elias,

Sr. permission to work fields in California to repay the loan. Elias, Sr. worked for Margo for

approximately 40 years until 1980, when the Aguirres purchased field trucks and started a different

business.

       Jose Maria testified he offered to sell the property to Alaniz for $50,000, and stated Alaniz

gave him a truck as a partial payment. Jose Maria stated Federico previously told him the Aguirres

owed Federico $10,000 for taxes on the property. Jose Maria testified Federico said he would give

the Aguirres title to the property if they paid the $10,000. Jose Maria believed he owed Federico
                                                -5-
                                                                                      04-14-00896-CV


for the taxes because he had taken Elias, Sr. to the tax office several times to pay taxes, but Elias,

Sr.’s name was never shown as owing any taxes. Jose Maria testified he introduced Alaniz to

Federico so Alaniz could pay Federico the $10,000 the Aguirres owed for the taxes as partial

payment of the purchase price. Jose Maria stated Alaniz would owe the Aguirres a balance of

$35,000 after he paid the $10,000 to Federico. Jose Maria denied telling Alaniz that Federico

owned the property.

       Federico testified his father, A.V. Margo, acquired the property in question from Tamez,

and his father gave Elias, Sr. permission to live on the property. Federico stated the Aguirres never

claimed to own the property, and they brought Alaniz to his house to introduce him because Alaniz

wanted to purchase the property. Federico stated the Aguirres told Alaniz Federico owned the title

to the property. Federico testified the Aguirres knew his father owned the property because after

introducing Alaniz, they returned several times asking him to sell the property to them instead of

selling it to Alaniz. Federico identified the deed he and his siblings signed conveying the property

to Alaniz. When the deed was introduced into evidence, the appellees’ attorney stated she was

“not admitting that it’s the property in issue.”

       On cross-examination, Federico was asked whether the deed from Tamez to his father

described the property that was in dispute. Although Federico stated he was familiar with the

metes and bounds description, he admitted he was not a surveyor. Federico was not sure how

many tracts of land his father purchased from Tamez, but he knew his father purchased 6,600-

some square feet in Share 9-D. Federico was not aware of any deed showing his father purchased

all of Share 9-D from Tamez and also was not aware Share 9-D contained 35 acres of land. When

appellees’ attorney asked why the abstract of title did not mention the probate of his father’s will,

Federico responded that she would need to ask the title company. Federico assumed the inventory

filed in the probate proceeding listed the property in question, but he was not certain. On re-direct
                                                   -6-
                                                                                      04-14-00896-CV


examination, Federico stated he read his father’s will and saw the property in question listed in the

will. Federico also testified that the property described in the deed from Tamez to his father was

the property in dispute and was the same property on which Elias, Sr. was given permission to

live.

        Rosa Arrian, who was a neighbor of Elias, Sr. and Manuela, testified they resided on their

property since 1972. Elias, Sr. and Manuela told her they purchased the property.

        Alaniz was again called to testify and reiterated that he was informed Federico owned the

property, but knew the Aguirres were claiming to own it. When Jose Maria and Merced took him

to see Federico, they told him Federico was the owner of the property. Alaniz was shown the

deeds for the property he purchased from Federico and the property he purchased from Tamez.

The deed from Federico conveyed 0.1530 acres, while the deed from Tamez conveyed 0.264 acres

of land. Alaniz testified he did not know much about numbers, but agreed he purchased what the

papers showed he purchased.

        Merced testified he knew Federico owned the property and took Alaniz to introduce him

for that reason. On cross-examination, Merced stated his parents never told him the land would

belong to him after they died. Merced testified Federico told the Aguirres he would sell them the

property for $10,000. Merced stated he made a mistake in trying to sell the property to Alaniz

without having title, but stated he thought the Aguirres owned the property because they had lived

there for many years. Merced testified he did not know about adverse possession and did not know

title could be obtained by adverse possession.

        Jose Maria was recalled as a witness. Jose Maria testified that although Merced originally

joined his siblings in filing the lawsuit, Merced became angry when he discovered the property

would belong to all of the siblings, and not just to Merced. Jose Maria stated his parents told



                                                 -7-
                                                                                                   04-14-00896-CV


Merced the property would belong to him when they died, but they never made a will, so the

property belonged to all of the siblings.

         At the conclusion of the testimony, the appellees’ attorney offered into evidence Margo’s

will and the inventory filed in the probate proceeding, which did not specifically refer to the

property in issue.

         The trial court took the matter under advisement and encouraged the parties to resolve the

matter. The trial judge directed the attorneys to send him proposed judgments if the matter was

not resolved in two weeks. The proposed judgment submitted by the appellees had the trial court

finding the appellees owned the following property by adverse possession:

                A tract of land containing 0.2648 OF OE [sic] ACRE (6,664 Sq.Ft.) out of
         Share 9-D, Porcion 85, Ancient Jurisdiction of Camargo, Mexico, now Starr
         County, Texas, A De La Rosa, Original Grantee, Abstract 148 and said 0.2648 of
         one acre (11,534 square feet) also being more particularly described as follows:

This general description is then followed by a metes and bounds description.

         On June 4, 2014, Alaniz filed an objection to the proposed judgment, noting the property

description was different from the description in the appellees’ petition and the metes and bounds

description in the proposed judgment was never introduced into evidence. In his objection, Alaniz

also requested a status conference. On June 10, 2014, a Rule 11 agreement was filed in which the

parties agreed to reset the status conference from June 24, 2014, to a later date at the court’s

convenience.

         On August 27, 2014, the appellees filed a motion for entry of final judgment attaching the

same proposed judgment. The trial court signed the appellees’ proposed judgment on November

19, 2014. 5 Alaniz appeals.



5
 Between the entry regarding the June reset and the final judgment entry, the docket sheet contains the following two
additional entries:

                                                        -8-
                                                                                                 04-14-00896-CV


                                           STANDARD OF REVIEW

        In an appeal from a bench trial, the trial court’s findings of fact have the same force and

dignity as a jury verdict. See Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991).

We review a trial court’s factual findings under the same legal and factual sufficiency of the

evidence standards used when determining whether sufficient evidence exists to support an answer

to a jury question. Id.; Monroe v. Monroe, 358 S.W.3d 711, 716 (Tex. App.—San Antonio 2011,

pet. denied). As the factfinder, the trial court is the sole judge of the credibility of the witnesses

and the weight to be given their testimony. See City of Keller v. Wilson, 168 S.W.3d 802, 819

(Tex. 2005). The trial court may believe or disbelieve the testimony of a witness, in whole or in

part, and it may resolve any inconsistencies in a witness’s testimony. Dwairy v. Lopez, 243 S.W.3d
710, 713 (Tex. App.—San Antonio 2007, no pet.). We may not pass upon the credibility of the

witnesses, or substitute our judgment for that of the trial court, even if the evidence would clearly

support a different result. Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998).

        The test for legal sufficiency is “whether the evidence at trial would enable reasonable and

fair-minded people to reach the verdict under review.” City of Keller, 168 S.W.3d at 827. In

making this determination, we credit evidence favoring the finding if a reasonable factfinder could,

and disregard contrary evidence unless a reasonable factfinder could not. Id. If there is more than

a scintilla of evidence to support the finding, the legal sufficiency challenge must fail. BMC

Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002).




                  08/20/2014 Status Conference Held — Defendant’s Objection To Proposed Final
        Judgment, Will Provide Proposed Judgment.
                  09/24/2014 Rule 11 Agreed to Reset (Status – Proposed Judgment) setting for later date.
        November 19, 2014.
The appellate record does not contain reporter’s records from either of these hearings.

                                                      -9-
                                                                                     04-14-00896-CV


       In reviewing a factual sufficiency issue, we consider all the evidence supporting and

contradicting the finding. Plas-Tex., Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex. 1989).

We set aside the judgment only if the finding is so contrary to the overwhelming weight of the

evidence as to be clearly wrong and unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).

                           ADVERSE POSSESSION BURDEN OF PROOF

       In order to establish adverse possession, the appellees were required to establish each of

the following elements of the definition of adverse possession: (1) actual and visible appropriation

of real property; (2) commenced and continued under a claim of right that is; (3) inconsistent with

and hostile to the claim of another. Bywaters v. Gannon, 686 S.W.2d 593, 595 (Tex. 1985);

Schuhardt Consulting Profit Sharing Plan v. Double Knobs Mountain Ranch, Inc., 426 S.W.3d
800, 804-05 (Tex. App.—San Antonio 2014, pet. denied); TEX. CIV. PRAC. & REM. CODE ANN.

§ 16.021(1) (West 2002). In addition, under the ten-year adverse possession statute, the appellees

were required to prove they cultivated, used, or enjoyed the property for ten continuous years.

TEX. CIV. PRAC. & REM. CODE ANN. § 16.026(a); Kazmir v. Benavides, 288 S.W.3d 557, 561 (Tex.

App.—Houston [14th Dist.] 2009, no pet.).

                               CLAIM OF RIGHT/HOSTILE CLAIM

       In his first issue, Alaniz contends the evidence is insufficient to establish the second and

third elements of adverse possession because the evidence failed to establish the appellees’

appropriation of the property was under a claim of right inconsistent with and hostile to the claim

of another. Alaniz contends the trial court erred in finding adverse possession because the evidence

established Elias, Sr. and Manuela did not claim ownership of the land but resided on the land with

permission.   The appellees respond Elias, Sr. claimed ownership of the land in 1972 and

continuously resided on the land until his death in 2001.



                                               - 10 -
                                                                                        04-14-00896-CV


        To support his contention, Alaniz primarily relies on: (1) Federico’s testimony that his

father gave Elias, Sr. permission to reside on the property; (2) Federico’s testimony that the

Aguirres never claimed ownership and wanted him to sell the property to them instead of Alaniz;

(3) Alaniz’s testimony that Merced and Jose Maria told him Federico was the owner; and (4)

Merced’s testimony that Federico was the owner. As previously noted, however, the trial court,

as the factfinder in this case, is the sole judge of the credibility of the witnesses and the weight to

be given their testimony and may believe or disbelieve the testimony of a witness, in whole or in

part. See City of Keller, 168 S.W.3d at 819; Dwairy, 243 S.W.3d at 713. In addition, we may not

pass upon the credibility of the witnesses, or substitute our judgment for that of the trial court, even

if the evidence would clearly support a different result. Maritime Overseas Corp., 971 S.W.2d at

407.

        The testimony on which Alaniz relies was contradicted by the testimony of other witnesses.

Both Argelio and Jose Maria testified Elias, Sr. purchased the property and claimed ownership of

it from 1972 until his death in 2001. Similarly, the neighbor, Rosa Arrian, also testified Elias, Sr.

claimed ownership of the property. Jose Maria denied telling Federico or Alaniz that the Aguirres

did not own the property, and testified he introduced Alaniz to Federico so Alaniz could pay the

$10,000 the Aguirres owed to Federico in partial payment of the agreed $50,000 purchase price.

Finally, although Merced testified he made a mistake in agreeing to sell the property since Federico

was the title owner, Merced also testified he did not know title to land could be acquired through

adverse possession.

        Deferring to the trial court’s evaluation of the credibility of the witnesses and the weight

to be given their testimony, we hold the evidence is legally and factually sufficient to support the

trial court’s finding that the appellees’ appropriation of the property was under a claim of right

inconsistent with and hostile to the claim of another. Alaniz’s first issue is overruled.
                                                 - 11 -
                                                                                      04-14-00896-CV


                                     PROPERTY DESCRIPTION

       In his second issue, Alaniz contends the evidence did not adequately or specifically

describe the real property which the appellees claimed to own by adverse possession. Alaniz

further asserts the property description contained in the judgment is different that the property the

appellees alleged they adversely possessed in the petition. Finally, Alaniz contends the metes and

bounds description contained in the judgment was never introduced into evidence at trial.

       In a trespass to try title lawsuit, the petition must state “[a] description of the premises by

metes and bounds, or with sufficient certainty to identify the same.” TEX. R. CIV. P. 783(b); see

also Valadez v. Barrera, 647 S.W.2d 377, 381 (Tex. App.—San Antonio 1983, no writ) (noting

“property sought to be recovered must be described with particularity”). The description is

necessary to put the defendant on notice of what land the plaintiffs seek to recover. Valadez, 647
S.W.2d at 381.

       In addition to pleading a sufficient description of the land sought to be recovered, the party

claiming title by adverse possession also has the burden of proving a description of the property

adversely possessed. Coleman v. Waddell, 151 Tex. 337, 249 S.W.2d 912, 913 (1952); Cherokee

Water Co. v. Freeman, 145 S.W.3d 809, 819 (Tex. App.—Texarkana 2004, pet. denied). In other

words, the adverse claimant must prove the location of the disputed property on the ground.

Perkins v. McGehee, 133 S.W.3d 287, 291 (Tex. App.—Fort Worth 2004, no pet.); Valadez, 647
S.W.2d at 382; Thompson v. Tex. Commerce Bank, Nat’l Ass’n, 586 S.W.2d 138, 139 (Tex. App.—

Houston [1st Dist.] 1979, writ ref’d n.r.e.). The general test for determining the sufficiency of a

description of land is whether the tract can be identified with reasonable certainty. Perkins, 133
S.W.3d at 291; Julien v. Baker, 758 S.W.2d 873, 877 (Tex. App.—Houston [14th Dist.] 1988, writ

denied).



                                                - 12 -
                                                                                                     04-14-00896-CV


         In this case, as previously noted, the appellees’ petition described the land as follows:

         A tract of land containing 0.1530 of an acre (6,664 sq. ft.) out of Share 9-D, Porcion
         85, ancient jurisdiction of Camargo, Mexico, now Starr County, Texas, A. De la
         Rosa Original Grantee, Abstract 148.

The trial court’s judgment, however, found appellees had title to the following property by adverse

possession:

                A tract of land containing 0.2648 OF OE [sic] ACRE (6,664 Sq.Ft.) out of
         Share 9-D, Porcion 85, Ancient Jurisdiction of Camargo, Mexico, now Starr
         County, Texas, A De La Rosa, Original Grantee, Abstract 148 and said 0.2648 of
         one acre (11,534 square feet) also being more particularly described as follows:
                                  [metes and bounds description]

In addition to the rule requiring a petition in a trespass to try title action to describe the property in

dispute, TEX. R. CIV. P. 783(b), rule 301 of the Texas Rules of Civil Procedure requires a judgment

to conform to the pleadings. TEX. R. CIV. P. 301. An award of title to a 0.2648 acre tract of land

does not conform to pleadings alleging ownership of a 0.1530 acre tract. And, in this case, the

judgment is internally inconsistent first describing the 0.2648 acre tract as containing 6,664 square

feet, then describing the 0.2648 acre tract as containing 11,534 square feet.

         In addition to the problem with their pleadings, the evidence presented at trial suffered

from similar deficiencies. All of the deeds introduced to show ownership of the property in dispute

described a 0.1530 acre tract of land. No deed was introduced into evidence describing a 0.2648

acre tract of land. In addition, no metes and bounds description for a tract of land containing

0.2648 acres was introduced into evidence.

         The only reference in the documentary evidence admitted at trial to a 0.2648 acre tract of

land is in an appraisal of property owned by Alaniz. 6 The testimony at trial established Alaniz



6
 Although appellees’ brief refers to a plat or diagram of the property prepared by the registered land surveyor Aguilar
which contains .26 acres, this plat appears only as an attachment to requests for production contained in the clerk’s
record. The plat was never introduced into evidence at trial.

                                                        - 13 -
                                                                                        04-14-00896-CV


acquired a 0.2648 acre tract of land from Tamez in addition to the 0.1530 acre tract Alaniz acquired

from Federico and his siblings. The evidence did not, however, establish the 0.2648 tract of land

Alaniz acquired from Tamez was the tract of land on which Elias, Sr. resided from 1972 until his

death in 2001.

        Because the appellees did not meet their burden of pleading or proving that they adversely

possessed a 0.2648 acre tract, Alaniz’s second issue is sustained. There is some support for this

court reforming the trial court’s judgment to incorporate the description of the property the

pleading and evidence showed the appellees adversely possessed. See Butler v. Hanson, 473
S.W.2d 934, 934 (Tex. 1971). In this case, however, it is unclear from the trial court’s judgment

whether the trial court found the appellees adversely possessed 6,664 square feet of land (which

would appear to contain 0.1530 acres) or 11,534 square feet of land (which may contain 0.2648

acres). It is clear, however, that the appellees’ petition did not describe a 0.2648 acre tract of land,

and the appellees did not prove at trial that they adversely possessed a 0.2648 acre tract of land.

Given the internal inconsistencies in the trial court’s judgment, we reverse the trial court’s

judgment and remand the cause for further proceedings in the interest of justice. See In re Estate

of McNutt, 405 S.W.3d 194, 197 (Tex. App.—San Antonio 2013, no pet.) (noting appellate courts

have broad discretion to remand a cause in the interest of justice); TEX. R. APP. P. 43.3.

        Because we are reversing the trial court’s judgment, we need not address Alaniz’s

complaint regarding the assessment of costs in the judgment. On remand, the trial court will need

to re-address the issue of costs based on the outcome of the proceedings.

                                            CONCLUSION

        The trial court’s judgment is reversed, and the cause is remanded to the trial court for

further proceedings in the interest of justice.

                                                     Sandee Bryan Marion, Chief Justice
                                                  - 14 -